            Case 3:18-cr-00072-HZ         Document 28     Filed 11/19/18               Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF OREGON

UNITED STATES OF AMERICA,                         Case No. 3:18CR00072-HZ

       V.

Tyrone Lamont Allen                               MODIFICATION OF RELEASE
                                                  CONDITIONS



IT IS ORDERED THAT that the defendant's pretrial release conditions, specifically his location

monitoring restrictions are modified. The defendant is still on GPS Monitoring but he is subject

to a Curfew as directed by U.S. Pretrial Services, rather than the previously ordered Home

Detention restriction. All other previously ordered conditions ofrelease remain in effect.




IT IS SO ORDERED THIS          /   Y ~yof /l/V1gn,i:Jf!;,20l8.
                                      1




                                                          I
                                                          ~
                                                              //-w I, 1)1-
                                                                    \
                                                                      /\
                                                                    ,/!
                                                                     11
                                                                            II.   !
                                                                                   \          .
                                                                   /\       V          '"'j       -----
                                                               {        .
                                                                    'The Honorable John V. Acosta
                                                                            U.S. Magistrate Judge



Submitted by U.S. Pretrial Services
